Citation Nr: 0118609	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from May 1959 to December 
1988.  He died in April 2000.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran died on April [redacted], 2000.  The death certificate 
indicates that the immediate cause of death was metastatic 
colon cancer.  The document shows that an autopsy was not 
performed and that the veteran was hospitalized at 
Thunderbird Samaritan Hospital in Maricopa, Arizona, at the 
time of his death.  Review of the evidence of record shows 
that the veteran's terminal medical records have not been 
associated with the claims file.

During his lifetime, the veteran was service-connected for 
traumatic arthritis lumbosacral spine with compression 
fracture L-1, and limitation of motion, degenerative 
arthritis cervical spine, X-ray evidence only, evaluated as 
10 percent disabling.  He was also service connected for 
gastroesophageal reflux with duodenitis; residuals of 
fracture posterior malleolus of tibia with rupture deltoid 
ligament right fibula; bilateral inguinal hernia repair; and 
scar, residuals removal of lipoma, inclusion cyst, abdomen, 
right arm, right thigh each of which were evaluated as 
noncompensably disabling.

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).

In her December 2000 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant provided the following statement:

As far as I'm concerned, there are still too many 
questions concerning the SOG missions into Laos and 
Cambodia in 69-70.  I was informed that studies are 
being done at this time about people that were on 
those missions and have contracted a variety of 
terminal cancers many years later.

The Board presumes that the appellant is referring to Studies 
and Observation Group missions and is claiming that the 
veteran's fatal metastatic colon cancer may be a result of 
herbicide exposure during these missions.

In this regard, the regulations also stipulate the diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 C.F.R. § 
3.309(e) (2000).  Furthermore, in August 1996, the Secretary 
of Veterans Affairs determined that presumptive service 
connection is not warranted for conditions for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(August 8, 1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Additionally, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board notes that the appellant has never been informed of 
the type of evidence necessary to maintain her claim, such as 
a medical opinion linking her husband's death to exposure to 
herbicides in Vietnam.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should send a letter to the 
appellant informing her of the type of 
evidence necessary in order to prevail on 
her claim of service connection for the 
cause of her husband's death.  The 
appellant should be provided with a 
reasonable amount of time to complete 
this request.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for cancer.  
After securing any necessary release, the 
RO should obtain all records which have 
not been previously secured.  All records 
obtained should be added to the claims 
folder. 

3.  The RO should contact the Thunderbird 
Samaritan Hospital and request copies of 
records relating to the veteran's 
terminal hospitalization.  After securing 
any necessary release, such records 
should be obtained and added to the 
claims folder.  If not available, then 
such unavailability should be documented 
in the claims folder.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the 
appellant's claims in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must review the claims on 
the merits, and provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




